Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00054-CR

                             Horace Ray HAMBY,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR2646
                Honorable Raymond Angelini, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED April 17, 2019.


                                        _________________________________
                                        Rebeca C. Martinez, Justice